Citation Nr: 9913319	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for 
psychological headaches, musculoskeletal disorder with 
anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to service connection for residuals of a 
left wrist injury and residuals of an injury to the coccyx.  
The RO granted the veteran's claim seeking entitlement to 
service connection for "psychological headaches, 
musculoskeletal disorder, claim for head injury, anxiety, and 
depression" and assigned a 10 percent rating.  However, the 
veteran continued his appeal.  

The veteran's claim was initially before the Board in March 
1997.  The Board denied the veteran's claim seeking 
entitlement to service connection for residuals of an injury 
to the coccyx.  As that decision is final, it is no longer 
before the Board.  The Board remanded the veteran's two other 
claims for additional development.  

The veteran's claim was again before the Board in March 1998, 
at which time the issue of service connection for residuals 
of a left wrist injury was denied.  As that decision is 
final, it is no longer before the Board.  The issue of an 
increased rating for psychological headaches, musculoskeletal 
disorder with anxiety and depression, from 10 percent 
disabling was remanded for additional development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim was remanded by the Board in March 1998 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
so that the veteran's service-connected disability could be 
rated under both the new and old psychiatric criteria, with 
the set of criteria most favorable to the veteran thereafter 
being applied.  VA psychiatric and neurological examinations 
were scheduled by the RO in August 1998.  A notation was made 
in the claims file that the veteran failed to report for such 
examinations.  The address used on the examination inquiry 
was "773 East Steele Rd., West Columbia, South Carolina, 
29170."  

The RO prepared a Supplemental Statement of the Case shortly 
thereafter in September 1998.  The address they used in 
mailing the veteran's Supplemental Statement of the Case was 
"773 East Steele Road, West Columbia, South Carolina, 
29170."  The envelope the RO used to send the veteran's 
Supplemental Statement of the Case was marked "return to 
sender" and "forwarding order expired."  The fact that the 
veteran's Supplemental Statement of the Case was returned to 
the RO coupled with the fact that the address on the 
examination inquiry was the same as that used in mailing the 
Supplemental Statement of the Case raises the possibility 
that the veteran also did not receive notice of his VA 
examinations scheduled for one month prior.  

Therefore, the RO should attempt to obtain the veteran's new 
address from all possible sources and schedule him for a VA 
examination to properly assess the nature and severity of his 
service-connected disability. 

Furthermore, this claim involves an appeal of the initial 
rating established in the grant of service connection, and 
the United States Court of Appeals for Veterans Claims has 
held that an initial rating claim may not be reviewed under 
the same standards as a subsequent claim for an increased 
rating.  Fenderson v. West, 12 Vet.App. 119 (1999).  The RO 
has not had the opportunity to review this claim under the 
standards established by the Court in Fenderson.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO must first obtain the 
veteran's correct mailing address and 
document such address in the claims 
folder.  Any change in the veteran's 
address must be documented in the claims 
folder.

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's psychological headaches, 
musculoskeletal disorder with anxiety and 
depression are included in the claims 
folder.  All correspondence from the RO 
to the veteran should be directed to his 
new address. 

3. After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should take the 
appropriate steps to contact the veteran 
at his correct address and schedule him 
for a VA examination for the purpose of 
evaluating the frequency and severity of 
his headaches.  The examiner should 
review the claims file and a copy of this 
remand in conjunction with the 
examination.  The examiner should render 
an opinion as to whether the veteran 
experiences prostrating attacks that can 
be attributed to headaches and, if so, 
whether such attacks occur at a average 
frequency of (1) less than once in two 
months, (2) once in two months, (3) once 
per month, or (4) more than once per 
month.  To the extent feasible, the 
examiner should specifically note the 
degree to which such attacks, if any, 
affect the veteran's economic 
adaptability.

4.  After all records are obtained in 
accordance with the directives in 
paragraph two, the RO should take the 
appropriate steps to contact the veteran 
at his correct address and schedule him 
for a VA psychiatric examination in order 
to determine the nature and severity of 
his anxiety and depression.  It is 
imperative that the veteran's claims 
folder and the new rating criteria for 
mental disorders, which became effective 
in November 1996, be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should conduct a thorough psychiatric 
examination.  The findings of the 
examiner must address the presence or 
absence of symptoms set forth in the new 
and old criteria contained in the rating 
schedule.  All appropriate testing are to 
be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities and should include a 
definition of the numerical code assigned 
under that manual in order to assist the 
RO and the Board to comply with the 
requirements of Thurber v. Brown, 
5 Vet.App. 119 (1993).  A complete 
rationale for any opinion expressed must 
be provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran's anxiety and 
depression result in such symptoms 
as depressed mood, anxiety, and/or 
suspiciousness?

b.  Does the veteran have panic 
attacks (weekly or less often)?

c.  Does the veteran have chronic 
sleep impairment?

d.  Does the veteran have mild 
memory loss (such as forgetting 
names, directions, recent events)?

e.  Does the veteran have flattened 
affect?

f.  Does the veteran have 
circumstantial, circumlocutory, or 
stereotyped speech?

g.  Does the veteran have difficulty 
in understanding complex commands?

h.  Does the veteran have impairment 
of short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks)?

i.  Does the veteran have impaired 
judgment?

j.  Does the veteran have impaired 
abstract thinking?

k.  Does the veteran have 
disturbances of motivation and mood?

l.  Does the veteran have difficulty 
in establishing and maintaining 
effective work and social 
relationships?

m.  What is the degree to which the 
veteran's psychiatric disability 
affects his ability to establish or 
maintain effective and wholesome 
relationships with people?

n.  What is the degree to which the 
veteran's psychiatric disability 
affects his employability?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the propriety of the initial 10 percent 
rating for psychological headaches, 
musculoskeletal disorder, with anxiety 
and depression.  The RO must take into 
account the guidance provided by the 
Court in Fenderson v. West, 12 Vet.App. 
119 (1999), including consideration of 
whether a staged rating is appropriate. 
The RO must first rate the veteran's 
service-connected disorder under the 
applicable rating criteria for headaches 
and then under the applicable rating 
criteria for his anxiety and depression.  
Thereafter, the RO must determine whether 
the veteran's headaches or his 
psychiatric disorder is the more 
disabling aspect of his condition.  When 
the RO rates the veteran's service-
connected disorder under the applicable 
rating criteria for his psychiatric 
disorder, the RO must rate the veteran's 
disorder first under the old diagnostic 
code and then under the new diagnostic 
code and apply the version that is most 
favorable to the veteran.  If the 
decision remain adverse to the veteran, 
the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





